In this proceeding, under article 78 of the Civil Practice Act, to review the determination of the Zoning Board of Appeals of the Town of Oyster Báy, which granted a variance for a limited time to permit the operation, on property in a residential zone, of a riding academy, petitioners appeal from an order which denies their petition and affirms such determination. Order reversed on the law and the facts, and the determination annulled, without costs, and without prejudice to a further application to the Board of Appeals, pursuant to the provisions of subdivisions B and C of section 18 of the Building Zone Ordinance. The record fails to disclose facts upon which this court can determine that the board' had power to grant a variance or special exception. The return, in a proceeding of this ' nature, should disclose the facts upon which the determination of the Board of Appeals is made. If .the board acts upon its own knowledge or its own survey, it must set forth in its return the facts known to its members, but not otherwise disclosed. (Matter of Thomas v. Board of Standards & Appeals, 290 N. Y. 109; People ex rel. Fordham M. B. Church v. Walsh, 244 N. Y. 280; Matter of Levy v. Bd. of Standards & Appeals, 267 N. Y. 347.) Lewis, P. J., Hagarty, Johnston, Aldrich and Nolan, JJ., concur.